Citation Nr: 1115503	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 1997, for the award of a 70 percent rating for major depressive disorder.

2.  Entitlement to an effective date earlier than December 3, 1997, for a total disability rating based upon individual unemployability (TDIU) due to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March and August 1999 by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the March 1999 rating decision, the RO granted an increased 70 percent rating for major depressive disorder, effective July 7, 1998.  In correspondence dated in April 1999 the Veteran expressed disagreement with the effective date assigned.  In the August 1999 rating decision, the RO established an effective date for the award of a 70 percent rating for major depressive disorder from December 3, 1997, and granted entitlement to TDIU, effective February 18, 1999.  In correspondence dated in June 2000 the Veteran expressed disagreement with the effective date assigned for a TDIU.

Jurisdiction of the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  In a November 2000 rating decision, the RO established an earlier effective date for the award of a TDIU from December 3, 1997.  

The Board notes that although earlier effective dates were assigned during the course of this appeal, because those decisions did not constitute a full grant of the benefits sought, the Veteran's claims for earlier effective dates for the award of a 70 percent rating for major depressive disorder and for a TDIU remain on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).

The Board also notes that the Veteran also appealed a November 2003 rating decision in which the Winston-Salem RO denied entitlement to an earlier effective date for the grant of service connection for major depressive disorder.  In May 2005, the Veteran testified at a RO hearing before RO personnel; a transcript of that hearing is of record.  In a February 2009 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for major depressive disorder, and remanded the claims for earlier effective dates for the award of a 70 percent rating for major depressive disorder and for a TDIU to the RO, via the Appeals Management Center (AMC), for additional development.  

The Board notes that in the Veteran's March 2011 Written Brief Presentation, the Veteran's representative appears to argue that there was clear and unmistakable error (CUE) in the Board's February 2009 decision denying an earlier effective date for the grant of service connection for major depressive disorder.  The Board points out that if the Veteran wishes to make such an argument, the Veteran (or his representative) must file a motion as required by 38 C.F.R. §20.1404, setting forth clearly and specifically the alleged CUE in the Board decision.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims remaining on appeal have been accomplished.

2.  The Veteran filed a claim for service connection for a psychiatric disorder on February 27, 1995; the RO granted service connection for major depressive disorder and assigned a 50 percent rating from February 27, 1995 to December 2, 1997, and a 70 percent rating from December 3, 1997.  

3.  Prior to December 3, 1997, the Veteran's major depressive disorder resulted in a disability picture that more nearly approximated occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not demonstrated.  

4.  The Veteran filed a claim for a TDIU on June 18, 1997.  Prior to December 3, 1997, major depressive disorder was the Veteran's only service connected disability; it is not shown, prior to December 3, 1997, that his service-connected major depressive disorder by itself caused him to be unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 3, 1997, for the award of a 70 percent rating for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 3.321, 3.343, 3.400, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for an effective date earlier than December 3, 1997, for the award of a TDIU due to service-connected major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 3.321, 3.343, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled. 

In this case, the Veteran filed a claim for service connection for a psychiatric disorder in February 1995.  In a January 1997 rating action , service connection was granted for major depressive disorder, and a 30 percent rating was assigned effective the date of the claim.  A May 1998 rating action increased the rating to 50 percent rating effective from February 1995.  In August 1999, the RO awarded a 70 percent rating for major depressive disorder from December 3, 1997, and, in November 2000, the RO assigned a TDIU from December 3, 1997.  In various correspondence, the Veteran expressed disagreement with the effective dates assigned and this appeal ensued.  The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2005 and March 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim. 
Notice as to this matter was provided in the March 2009 letter.  

As the resolution of the Veteran's appeal for earlier effective dates for the award of a 70 percent rating for his major depressive disorder and for a TDIU is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Law and Regulations

Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38C.F.R. § 3.400 (2010).

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The criteria for a 70 percent rating for major depressive disorder are set forth in the General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Rating
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of 38 C.F.R. § 4.126(a)(2010).  When evaluation the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16 (2010).  Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2010).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2010).  Rather, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

Factual Background

The Veteran filed a claim for service connection for a psychiatric disorder on February 27, 1995.  

A February 1995 VA medical certificate indicates that the Veteran had been prescribed Zoloft from a non-VA psychiatrist.  The Veteran was requesting a prescription through VA to save money.  He denied suicidal and homicidal ideation, but admitted to agitation and depression.  He was referred to the mental health clinic.  

A July 1995 VA treatment note reflects that the Veteran said that he "peddled" whatever talent he had to survive, such as house painting, hanging wall paper, being an administrative assistant, club manager, or working in a fast food restaurant.  He said his marriage was stable at that time.  It was noted that he was interested in taking his medication, but did not think he needed additional psychotherapy.  He was referred to Dr. M. for medication follow-up.  

A December 1995 VA treatment record indicates that on mental status examination, the Veteran was neat, alert, and oriented.  His mood was depressed, behavior was appropriate, affect was appropriate, and speech and association was organized.  He denied suicidal and homicidal ideation.  

The report of a December 1996 VA examination reflects that the Veteran complained of mood swings and periods of depression.  He said he was feeling good so he stopped taking his medication.  He said he had problems with alcohol and attention deficit disorder and was never able to hold onto a regular job.  He said he was self-employed as a junk peddler and was separated from his wife.  On mental status examination, he was neat in appearance, friendly, talkative, and effusive.  Thought processes were normal.  There were no delusions or hallucinatory elements.  His mood was euphoric.  Sensorium was intact and he was noted to be competent.  The diagnosis was major depressive reaction.  

The Board notes that there is also an undated letter from a VA staff psychiatrist (O.M.), which was received sometime in 1996.  The letter indicated that the Veteran's depression was not present at the time of enlistment and that it developed about six months afterwards.     

In a January 1997 rating decision, the RO granted service connection and assigned an initial 30 percent rating for major depressive disorder, effective February 27, 1995.  The Veteran filed a notice of disagreement with the initial rating assigned.  

The Veteran filed a claim for a TDIU on June 18, 1997.

An August 1997 VA treatment record reflects that the Veteran reported a 30-year history of depression that prevented him from keeping steady employment or maintaining relationships.  It was noted that he was being treated for depression and attention deficit disorder and was taking Zoloft.  He said that he wanted to go back to work, but felt like he could not function.  The assessment was that his behavior was consistent with bi-polar disorder; a neuropsychiatry examination was requested.  

On December 3, 1997, the Veteran underwent a VA psychiatric examination.  He stated that he had held over 100 different jobs.  He left his last full time job because he couldn't cope.  He now worked part time for the County, when he could,  providing services to older people.  He made about $300 every two weeks.

In a May 1998 rating decision, the RO increased the initial rating for major depressive disorder from 30 to 50 percent, effective February 27, 1995.  The Veteran continued to appeal the initial rating assigned.

In a March 1999 rating decision, the RO increased the initial rating for major depressive disorder from 50 to 70 percent, effective July 7, 1998.  The Veteran filed a notice of disagreement with the effective date assigned for the award of a 70 percent rating.  In an August 1999 rating decision, the RO assigned an earlier effective date from December 3, 1997, for the award of the 70 percent rating for major depressive disorder and granted a TDIU, effective from February 18, 1999.  In a November 2000 rating decision, the RO established an earlier effective date for a TDIU from December 3, 1997.

Legal Analysis

70 Percent Rating for Major Depressive Disorder

As noted above, service connection for major depressive disorder was granted effective February 27, 1995.  The RO assigned a 70 percent rating for this disability from December 3, 1997, the date a VA examination demonstrated entitlement to the higher rating.  Therefore, the Board's determination as to whether the Veteran is entitled to an earlier effective date for the 70 percent rating will focus on whether there is evidence of entitlement prior to December 3, 1997.  

Prior to December 3, 1997, the evidence does not demonstrate that the Veteran's major depressive disorder resulted in symptoms that caused occupational and social impairment with deficiencies in most areas.  During this time period, the Veteran's major depressive disorder was manifested by episodes of depression, but his depression was not near-continuous.  He reported some improvement with medication.  He exhibited no noted impairment in judgment or thinking.  He denied suicidal ideation.  He did not have obsessional rituals, abnormal speech, near-continuous panic, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene.  The Veteran reported having a history of difficulty adapting to a worklike setting, but this was in part due to attention deficit disorder and alcohol dependence.  Overall, the symptoms related to his major depressive disorder did not cause deficiencies in most areas that would warrant a 70 percent disability rating.  Rather, his major depressive disorder resulted in a disability picture that more nearly approximated the level of occupational and social impairment contemplated for a 50 percent rating.  

As the evidence does not establish entitlement to a 70 percent rating for major depressive disorder prior to December 3, 1997, the Veteran's claim for an earlier effective date must be denied as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

TDIU

Prior to December 3, 1997, the Veteran's only service connected disability was major depressive disorder, rated as 50 percent disabling.  The Board points out that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) during this time period.  The evidence also does not indicate that the Veteran was unable to secure and follow substantially gainful employment during this time period solely because of his service-connected major depressive disorder.  Therefore, extra-schedular consideration for a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  

As noted above, during this time period the Veteran described himself as a "junk peddler".  He also stated that he did various odd jobs to support himself.  His annual income has not been documented during this time period, but even assuming this work constituted only marginal employment, the evidence does not establish that the Veteran was unemployable solely due to his service-connected major depressive disorder prior to December 3, 1997.  Accordingly, on these facts, December 3, 1997 is the earliest possible effective date for the award of TDIU as a matter of law.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An effective date earlier than December 3, 1997, for the award of a 70 percent rating for major depressive disorder is denied.

An effective date earlier than December 3, 1997, for the award of a TDIU due to major depressive disorder is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


